
	
		II
		109th CONGRESS
		2d Session
		S. 2680
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Coleman (for
			 himself, Mr. Talent, and
			 Mrs. Lincoln) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To facilitate the increased use of
		  alternative fuels for motor vehicles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transforming Energy Now Act of
			 2006.
		2.FindingsCongress finds that—
			(1)the United States is dangerously dependent
			 on foreign oil;
			(2)as of April 2006, the United States
			 imported nearly 60 percent of the oil used in the United States, and that
			 percentage is expected to increase to almost 70 percent by 2025 unless the
			 United States takes decisive action;
			(3)approximately 2,500,000 barrels of oil per
			 day are imported from countries in the Persian Gulf region;
			(4)oil imports comprise nearly 30 percent of
			 the dangerously high trade deficit of the United States;
			(5)it is feasible to dramatically reduce the
			 dependence of the United States on foreign oil by increasing production and
			 commercialization of alternative liquid fuels;
			(6)as of April 2006, only 4 percent of the
			 total gasoline sold was derived from renewable fuel, including 4,000,000,000
			 gallons of ethanol production;
			(7)at the current rate of renewable fuel
			 production growth, the United States will increase its production of ethanol by
			 approximately 1,000,000,000 gallons a year, resulting in the annual production
			 of 14,000,000,000 gallons of ethanol in the United States by 2016;
			(8)at the current increase of renewable fuel
			 production capacity, the United States will produce 10,000,000,000 gallons of
			 ethanol by 2012, easily surpassing the current renewable fuels mandate required
			 by the Energy Policy Act of 2005;
			(9)an aggressive schedule of renewable fuels
			 production will lessen the United States dependence on foreign oil;
			(10)10 percent of the Nation’s motor vehicle
			 fuel supply should be renewable by 2016; and
			(11)setting a goal of 19,000,000,000 gallons of
			 ethanol by 2016 would require an aggressive increase in renewable fuels
			 production without requiring significant ethanol imports.
			3.Ethanol and biodiesel
			 fuel requirements
			(a)In
			 generalSection 211(o)(2)(B)
			 of the Clean Air Act (42 U.S.C. 7545 (o)(2)(B)) is amended to read as
			 follows:
				
					(B)Minimum
				percentageMotor vehicle fuel
				sold or introduced into commerce in the United States (except in noncontiguous
				States or territories) after December 31, 2015, shall contain, in the
				aggregate, not less than 10 percent renewable fuel, by
				volume.
					.
			(b)RulemakingNot later than 1 year after the date of the
			 enactment of this Act, the Administrator shall promulgate regulations to carry
			 out the amendment made by subsection (a).
			4.Increase in
			 alternative fuel vehicle refueling property credit
			(a)In
			 generalSection 30C(a) of the
			 Internal Revenue Code of 1986 is amended by striking 30 percent
			 and inserting 50 percent.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to property placed in service after December 31,
			 2005, in taxable years ending after such date.
			5.Use of CAFE penalties
			 to build alternative fueling infrastructureSection 32912 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(e)Alternative
				fueling infrastructure grant program
					(1)Trust
				fund
						(A)EstablishmentThere is established in the Treasury of the
				United States a trust fund, to be known as the Alternative Fueling
				Infrastructure Trust Fund (referred to in this subsection as the Trust
				Fund), consisting of such amounts as are deposited into the Trust Fund
				under subparagraph (B) and any interest earned on investment of amounts in the
				Trust Fund.
						(B)Transfers of
				civil penaltiesThe Secretary
				of Transportation shall remit 90 percent of the amount collected in civil
				penalties under this section to the Trust Fund.
						(2)Establishment
				of grant programThe
				Secretary of Energy shall obligate such sums as are available in the Trust Fund
				to establish a grant program to increase the number of locations at which
				consumers may purchase alternative transportation fuels.
					(3)Grant
				recipients
						(A)In
				generalThe Secretary of
				Energy may award grants under this paragraph, to—
							(i)individual fueling stations in an amount
				not greater than $150,000 per site or $500,000 per entity; and
							(ii)corporations (including nonprofit
				corporations) with demonstrated experience in the administration of grant
				funding for the purpose of alternative fueling infrastructure.
							(B)PriorityIn awarding grants under this paragraph,
				the Secretary of Energy shall—
							(i)give priority to recognized non-profit
				corporations that have proven experience and demonstrated technical expertise
				in the establishment of alternative fueling infrastructure;
							(ii)consider the number of vehicles produced
				for sale in the preceding production year capable of using each specific type
				of alternative fuel; and
							(iii)identify 1 primary group per alternative
				fuel.
							(4)Use of
				funds
						(A)In
				generalGrant funds received
				under this subsection may be used to—
							(i)construct new facilities to dispense
				alternative fuels;
							(ii)purchase equipment to upgrade, expand, or
				otherwise improve existing alternative fuel facilities; or
							(iii)purchase equipment or pay for specific
				turnkey fueling services by alternative fuel providers.
							(B)Matching
				requirementThe Secretary of
				Energy may not award a grant under this paragraph unless the grant recipient
				agrees to provide $1 of non-Federal contributions for every $3 of grant funds
				received under this paragraph. In no case may administrative expenses exceed 10
				percent of any total award that may be provided.
						(5)Selection of
				alternative fuel stationsEach grant recipient shall select the
				locations for each alternative fuel station to be constructed with grant funds
				received under this paragraph on a formal, open, and competitive basis, based
				on—
						(A)the public demand for each alternative fuel
				in a particular county based on state registration records showing the number
				of vehicles that can be operated with alternative fuel; and
						(B)the opportunity to create or expand
				corridors of alternative fuel stations along interstate or State
				highways.
						(6)Operation of
				alternative fuel stationsFacilities constructed or upgraded with
				grant funds received under this subsection shall—
						(A)provide alternative fuel available to the
				public for a period of not less than 4 years;
						(B)establish a marketing plan to advance the
				sale and use of alternative fuels;
						(C)prominently display the price of
				alternative fuel on the marquee and in the station;
						(D)provide point of sale materials on
				alternative fuel;
						(E)clearly label the dispenser with consistent
				materials;
						(F)price the alternative fuel at the same
				margin that is received for unleaded gasoline; and
						(G)support and use all available tax
				incentives to reduce the cost of the alternative fuel to the lowest possible
				retail price.
						(7)Notification
				requirements
						(A)OpeningNot later than the date on which each
				alternative fuel station begins to offer alternative fuel to the public, the
				grant recipient that used grant funds to construct such station shall notify
				the Secretary of Energy of such opening. The Secretary of Energy shall add each
				new alternative fuel station to the alternative fuel station locator on its
				Website when it receives notification under this subparagraph.
						(B)Semi-annual
				reportNot later than 6
				months after the receipt of a grant award under this subsection, and every 6
				months thereafter, each grant recipient shall submit a report to the Secretary
				of Energy that describes—
							(i)the status of each alternative fuel station
				constructed with grant funds received under this subsection;
							(ii)the amount of alternative fuel dispensed at
				each station during the preceding 6-month period; and
							(iii)the average price per gallon of the
				alternative fuel sold at each station during the preceding 6-month
				period.
							(8)Alternative
				fuel definedFor the purposes
				of this subsection, the term alternative fuel means—
						(A)any fuel of which at least 85 percent (or
				such percentage, but not less than 70 percent, as determined by the Secretary,
				by rule, to provide for requirements relating to cold start, safety, or vehicle
				functions) of the volume consists of ethanol, natural gas, compressed natural
				gas, liquefied natural gas, liquefied petroleum gas, or hydrogen; or
						(B)any mixture of biodiesel and diesel fuel
				determined without regard to any use of kerosene that contains at least 20
				percent
				biodiesel.
						.
		6.Low-interest loan and
			 grant program for retail delivery of E–85
			 fuel
			(a)Purposes of
			 loansSection 312(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1942(a)) is
			 amended—
				(1)in paragraph (9)(B)(ii), by striking
			 or at the end;
				(2)in paragraph (10), by striking the period
			 at the end and inserting ; or; and
				(3)by adding at the end the following:
					
						(11)building infrastructure, including pump
				stations, for the retail delivery to consumers of any fuel that contains not
				less than 85 percent ethanol, by
				volume.
						.
				(b)ProgramSubtitle B of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1941 et seq.) is amended by adding at the end
			 the following:
				
					320.Low-interest loan
				and grant program for retail delivery of E–85
				fuel
						(a)In
				generalThe Secretary shall
				establish a low-interest loan and grant program to assist farmer-owned ethanol
				producers (including cooperatives and limited liability corporations) to
				develop and build infrastructure, including pump stations, that is directly
				related to the retail delivery to consumers of any fuel that contains not less
				than 85 percent ethanol, by volume.
						(b)Loan
				terms
							(1)AmortizationThe repayment of a loan received under this
				section shall be amortized over the expected life of the infrastructure project
				that is being financed with the proceeds of the loan.
							(2)Interest
				rateThe annual interest rate
				of a loan received under this section shall be fixed at not more than 5
				percent.
							(c)Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section.
						.
			(c)RegulationsAs soon as practicable after the date of
			 the enactment of this Act, the Secretary of Agriculture shall promulgate such
			 regulations as are necessary to carry out the amendments made by this
			 section.
			
